 
Exhibit 10.1
 
SECOND CONSENT AND AMENDMENT AGREEMENT
 
This Consent and Amendment Agreement (this "Agreement") is entered into this
30th day of January, 2013, by and among Tengion, Inc., a Delaware corporation
(the "Company") and each party identified on the signature pages hereto (each an
"Investor" and collectively, the "Investors").
 
RECITALS
 
A.           The Company and the Investors entered into that certain Securities
Purchase Agreement, dated as of October 2, 2012 (the "Purchase Agreement"),
pursuant to which the Company issued and the investors party thereto (the
"Investors") purchased Senior Secured Convertible Notes (the "Notes") and
warrants (the "Warrants") to purchase shares of Company common stock, par value,
$0.001 per share ("Common Stock").
 
B.           The Company and the Investors entered into that certain Facility
Agreement, dated as of October 2, 2012 (the "Facility Agreement"), which
agreement governs the terms and conditions under which the Notes were issued by
the Company, including the time, form and manner of the payment of interest on
the Notes and provides for certain events of default and monetary penalties upon
the occurrence of certain events, including a Registration Failure (as defined
in the Notes) and the failure to pay principal and interest under the Notes when
due.
 
C.           The Company and the Investors entered into that certain
Registration Rights Agreement, dated as of October 2, 2012 (the "Registration
Rights Agreement" and together with the Purchase Agreement, Notes, Warrants and
Facility Agreement, the "Applicable Transaction Documents"), which agreement
imposes certain obligations on the Company to register the shares of Common
Stock underlying the Notes and Warrants with the Securities and Exchange
Commission (the "SEC") for resale by the Investors on or before December 31,
2012, and provides for certain monetary penalties in the event of a Registration
Failure (as defined in the Registration Rights Agreement.
 
D.           The Company and the Investors entered into that certain Consent and
Amendment Agreement on December 31, 2012 (the “Consent and Amendment Agreement”)
under which the Investors (i) waived for a limited period of time certain of the
Company's obligations under the Applicable Transaction Documents related to the
timing of the Company's interest payment obligations under the Notes and
Facility Agreement and (ii) amended the Registration Rights Agreement to provide
for an extension to the period of time in which the Company is obligated to have
the Registration Statement declared effective by the SEC.
 
E.           The Company desires and Investors are willing to waive for an
additional limited period of time certain of the Company's obligations under the
Applicable Transaction Documents related to the timing of the Company's interest
payment obligations under the Notes and Facility Agreement.
 
F.           The Company and Investors are willing to amend the Registration
Rights Agreement to provide for an additional extension to the period of time in
which the Company is obligated to have the Registration Statement declared
effective by the SEC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1 | Page

--------------------------------------------------------------------------------

 
 
 
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Investors hereby agree as
follows:
 
1. Extension regarding payment of interest.  Notwithstanding any provision to
the contrary in the Applicable Transaction Documents, the Company's obligation
to make the interest payment under the Notes and the Facility Agreement and the
Consent and Amendment in the aggregate amount of $500,576.76 on February 1,,
2013 (the "February 1 Interest Payment"), shall be extended to February 15,
2013.  For purposes of clarity, interest at the Interest Rate (as defined in the
Facility Agreement) shall accrue on the amount of the February 1 Interest
Payment until paid.  Furthermore, for purposes of calculating the number of
shares of Common Stock to be issued in lieu of any cash interest payment as
provided in Section 2.9(c) of the Facility Agreement, all references to Interest
Payment Date shall mean, solely with respect to this February 1 Interest
Payment, February 15.  Notwithstanding the change in the February 1 Interest
Payment date, the Company shall, solely with respect to this February 1 Interest
Payment, have no further obligation to deliver any notice of interest payment or
make any public disclosure of the same on Current Report on Form 8-K as provided
in Section 2.9 of the Facility Agreement.
 
2. Amendment of Registration Deadline.  The Company and the Investors, hereby
amend Section 1(a)(viii) of the Registration Rights Agreement to read in its
entirety as follows:
 
"(viii) "Registration Deadline" shall mean, other than the purposes of the
Registration Statements required under Section 2(a)(ii), a date that is one
hundred fifty (150) calendar days following the date the applicable Warrant or
Note is issued and, in the case of Section 2(a)(ii) shall mean the Additional
Filing Deadline."
 
All references to "Registration Deadline" in the Applicable Transaction
Documents shall mean such definition, as amended by this Agreement.
 
3. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of New York applicable to contracts made and to be
performed in such State.
 
4. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by facsimile and upon such delivery the facsimile signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.
 


 


 


 
[Signatures on following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2 | Page

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.


 
Tengion, Inc.
 

By:
/s/ A. Brian Davis
     
A. Brian Davis
     
Chief Financial Officer and VP Finance
     
 
    Deerfield Special Situations Fund, L.P.             By: Deerfield Mgmt,
L.P., General Partner     By: J.E. Flynn Capital LLC, General Partner          
          By: /s/ James E.  Flynn       Name: James E. Flynn       Title:
President             Deerfield Special Situations International Master Fund,
L.P.             By: Deerfield Mgmt, L.P., General Partner     By: J.E. Flynn
Capital LLC, General Partner                     By: /s/ James E.  Flynn      
Name: James E. Flynn       Title: President             RA Capital Healthcare
Fund, LP             By: /s/ Peter Kolchinsky       Name: Peter Kolchinsky      
Title:  Manager             Blackwell Partners, LLC             By: /s/ David R.
Shumate       Name: David R. Shumate       Title: Executive Vice President      
      By: /s/ Geoffrey D. Keegan       Name: Geoffrey D. Keegan       Title:
Investment Manager                    

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 
Celgene Corporation
 

By:  /s/ George S. Golumbeski       Name: George S. Golumbeski       Title:
Senior Vice President, Business Development             Bay City Capital Fund V,
L.P.             By: Bay City Capital Management V LLC, its General Partner    
By: Bay City Capital LLC, its Manager                     By: /s/ Judy Koh      
Name: Judy Koh       Title: Chief Financial Officer             Bay City Capital
Fund V Co-Investment Fund, L.P.             By: Bay City Capital Management V
LLC, its General Partner     By: Bay City Capital LLC, its Manager              
      By: /s/ Judy Koh       Name: Judy Koh       Title: Chief Financial Officer
            Dafna Lifescience LTD             By: /s/ Nathan Fischel       Name:
Nathan Fischel       Title: Managing Member             Dafna Lifescience Market
Neutral LTD            

By: /s/ Nathan Fischel       Name: Nathan Fischel       Title: Managing Member  
      Dafna Lifescience Select LTD    

By: /s/ Nathan Fischel       Name: Nathan Fischel       Title: Managing Member  
             

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 
HealthCap IV L.P.
 
By:           HealthCap IV GP SA
 
By:           /s/ Peter Fredrickson
 
 
HealthCap IV Bis L.P.
 
By:           HealthCap IV GP SA
 
By:           /s/ Peter Fredrickson
 
 
HealthCap IV KB
 
By:           HealthCap IV GP AB
 
By:           /s/ Per Samuelsson
                 Per Samuelsson, Partner
 
By:           /s/ Jacob Gunterberg
                Jacob Gunterberg, Partner
 
OFCO Club IV
 
By:          Odlander, Fredrikson & Co. AM, as member
and on behalf of all members, if any of OFCO Club IV
 
By:           /s/ Per Samuelsson
 
By:           /s/ Jacob Gunterberg



 

 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------